                    IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                        )
                                                 )
   ROBERTS, WILLIAM BARRIER                      ) CASE NO. 18-83442-CRJ-7
   SSN: XXX-XX-9314                              ) CHAPTER 7
                                                 )
      Debtor.                                    )


                   FINAL APPLICATION OF CALLAHAN PC,
                    SPECIAL COUNSEL FOR THE DEBTOR,
            FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES

                                   PART I. COVER SHEET

       1.       Name of Applicant: Callahan PC
       2.       Date Application for Employment was filed: 2/04/2019
       3.       Date of Order Authorizing Employment: 02/21/2019
       4.       Professional Services Provided to: Debtor, as counsel in Adversary Proceeding
       5.       Period for which Compensation is Sought: 11/01/2019 – 4/30/2020
       6.       Amount of Fees Sought: $38,241.00; Reimbursable Expenses: $4,260.53
       7.       This is the Applicant’s fourth and Final Fee Application.
       8.       Applicant has filed three prior applications, each of which were approved by Order
                of this Court:
                Date Filed:                    5/30/2019
                Periods Covered:               11/01/2018 – 4/30/2019
                Totals Requested:              $15,444.70
                Total Compensation Allowed:    $15,418.00
                Total Expenses Allowed:        $26.70
                Order:                         Dkt. 129 – July 8, 2019

                Date Filed:                    8/30/2019
                Periods Covered:               5/1/2019 – 7/31/2019
                Totals Requested:              $18,455.00
                Total Compensation Allowed:    $18,455.00
                Total Expenses Allowed:        N/A
                Order:                         Dkt. 201 – October 3, 2019




Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54              Desc Main
                                 Document    Page 1 of 67
                    Date Filed:                   11/27/2019
                    Periods Covered:              8/01/2019 – 10/31/2019
                    Totals Requested:             $37,625.25
                    Total Compensation Allowed:   $36,539.50
                    Total Expenses Allowed:       $1,085.75
                    Order:                        Dkt. 280 – December 20, 2019

            9.      The aggregate amount of Applicant’s fees and expenses allowed by the Court to
 date pursuant to filed fee applications: $71,524.95
            10.     The aggregate amount of Applicant’s fees and expenses incurred during the period
 of 11/01/2019 – 4/30/2020 allowed per the Court’s Order dated February 15, 2019 [Dkt. No. 51]:
 $30,592.80
            11.     The aggregate amount of fees and expenses paid to date pursuant to the Court’s
 Orders: $71,525.55. 1


 Dated: October 14, 2020.
                                                        Respectfully submitted,


                                                          /s/John J. Callahan, Jr.
                                                        John J. Callahan, Jr.
                                                        jcallahan@callahanpc.com


 CALLAHAN PC
 301 Washington St. NW, Ste. 301
 Huntsville, AL 35801
 (256) 382-5180 – Telephone
 (256) 704-0165 – Facsimile




 1
     Includes an overpayment of $0.60.



Case 18-83442-CRJ7             Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54           Desc Main
                                      Document    Page 2 of 67
                     IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                         )
                                                  )
   ROBERTS, WILLIAM BARRIER                       ) CASE NO. 18-83442-CRJ-7
   SSN: XXX-XX-9314                               ) CHAPTER 7
                                                  )
       Debtor.                                    )



                       PART II – VERIFICATION OF APPLICATION
                         FOR COMPENSATION AND EXPENSES

        The undersigned, have been duly sworn, certifies that I, John J. Callahan, Jr., am the person

 signing and certifying matters contained within Callahan PC’s Final Application for Compensation

 and Reimbursement of Expenses filed with this Court. All matters set forth in the Application for

 Compensation are true and correct to the best of my knowledge, information and belief.

        And further the Affiant says not.



                                                       /s/John J. Callahan, Jr.
                                                      John J. Callahan, Jr.
                                                      Affiant

        SWORN TO AND SUBSCRIBED before me on October 14, 2020.


                                                       /s/Catherine E. Roote
                                                      Notary Public
                                                      My Commission Expires: 4/18/2023




Case 18-83442-CRJ7       Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54                  Desc Main
                                Document    Page 3 of 67
                     IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                          )
                                                   )
   ROBERTS, WILLIAM BARRIER                        ) CASE NO. 18-83442-CRJ-7
   SSN: XXX-XX-9314                                ) CHAPTER 7
                                                   )
       Debtor.                                     )



                       PART III – FINAL APPLICATION FOR
                 COMPENSATION AND REIMBURSEMENT OF EXPENSES


        COMES NOW, Callahan PC and its Attorneys (hereinafter “Applicant”), as special counsel

 for William Barrier Roberts (the “Debtor”), deceased, and say:

        1.       That Applicant makes this final application for compensation for services rendered

 in its representation of the Debtor from November 1, 2019 through April 30, 2020. The Applicant

 was engaged by Debtor in October 2018.

        2.       The Chapter 11 bankruptcy petition for Debtor was filed with this Court on

 November 16, 2018.

        3.       This Court entered an order approving the employment of the firm of Callahan PC,

 including its attorneys John J. Callahan, Jr. and Lisa M. English, as special counsel for the Debtor

 on February 21, 2019.

        4.       All services for which compensation is requested by this Applicant were performed

 for and on behalf of the Debtor and not on behalf of any other person.

        5.       The work done and results achieved required a substantial expenditure of time,

 effort and expertise. The Debtor required active legal representation of the highest caliber on an

 on-going basis in order to serve his needs in commencing and continuing to prosecute his claims,




Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54                 Desc Main
                                 Document    Page 4 of 67
 and successfully defending all counterclaims in Adversary Proceeding No. 19-80017-CRJ, such

 that the Defendants/Counterplaintiffs were denied not only any monetary recovery against the

 Debtor, but also, most importantly, their attempted dilution of Debtor’s substantial interest in

 Bullet & Barrel, LLC (“B&B”). 2

         6.       Applicant makes this application under 11 U.S.C. § 330 and 331 of the Bankruptcy

 Code and seeks allowance of reasonable compensation for the professional services that its

 aforementioned attorneys have rendered.              In this regard, Applicant’s fees and expenses as

 previously allowed by Orders of this Court, together with those fees and expenses for which

 allowance is sought herein total $114,026.48, which is less than seventy percent (70%) of the fees

 and expenses proposed in Debtor’s Second Amended Plan of Reorganization for his representation

 in the Adversary Proceeding.

         7.       Applicant has rendered services on behalf of Debtor as shown in the six statements

 attached hereto as collective Exhibit “1.” Applicant, therefore, seeks an allowance of final

 compensation in the amount of $38,241.00 for professional services rendered as special counsel

 for the Debtor for representation from November 1, 2019 through April 30, 2020 and the

 reimbursement of actual expenses incurred in the amount of $4,260.53 during that same period.

         8.       Professional services required in this matter and described in this application were

 performed by attorneys who possess experience and skills in the area in which they rendered

 services. Attorney fees awarded pursuant to this application shall not be shared or divided except

 as allowed by law.




 2
  While the Court’s judgment denying the Defendants’/Counterplaintiffs’ attempt to dilute Debtor’s interest in B&B
 effectively eliminated damage to such interest (an essential element of Debtor’s squeeze-out/oppression claim), the
 Court nevertheless recognized that Debtor’s counsel had proven that dilution of such interest had been
 Defendants’/Counterplaintiffs’ intention not only in making defective capital calls immediately prior to Debtor’s
 Chapter 11 filing, but throughout the pendency of the Adversary Proceeding.


                                                       Page 2

Case 18-83442-CRJ7            Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54                          Desc Main
                                     Document    Page 5 of 67
        9.      Applicant represents that the allowance for final compensation required herein is

 reasonable and fully complies with § 331 of the Bankruptcy Code.

        WHEREFORE, PREMISES CONSIDERED, Applicant respectfully requests that it be

 allowed the total sum of $38,241.00 as final compensation for professional services rendered as

 special counsel for the Debtor and for reimbursement of actual and necessary expenses incurred

 in the amount of $4,260.53 from November 1, 2019 through April 30, 2020, and that it be granted

 such further and additional relief as this Court may deem just and proper.

 Dated: October 14, 2020.


                                                        Respectfully submitted,


                                                         /s/John J. Callahan, Jr.
                                                        John J. Callahan, Jr.
                                                        jcallahan@callahanpc.com

                                                        Lisa M. English
                                                        lenglish@callahanpc.com

 CALLAHAN PC
 301 Washington St. NW, Ste. 301
 Huntsville, AL 35801
 (256) 382-5180 – Telephone
 (256) 704-0165 – Facsimile




                                               Page 3

Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54             Desc Main
                                 Document    Page 6 of 67
                                CERTIFICATE OF SERVICE

         I hereby certify that I have on this date served a true and correct copy of the foregoing
 document upon the following either by U.S. Mail, properly addressed, or electronic mail on this
 14th day of October 2020.

 Richard Blythe
 Bankruptcy Administrator
 P.O. Box 3045
 Decatur, AL 35602
 richard_blythe@alnba.uscourts.gov

 All parties requesting notice via the Court’s ECF system

 20 Largest Creditors via US Mail

 Tazewell T. Shepard, III
 Chapter 7 Trustee
 Sparkman, Shepard & Morris, P.C.
 P.O. Box 19045
 Huntsville, AL 35804

 Stuart M. Maples
 Maples Law Firm, PC
 200 Clinton Avenue West, Ste. 1000
 Huntsville, AL 35801




                                                         /s/John J. Callahan, Jr.
                                                       John J. Callahan, Jr.




                                              Page 4

Case 18-83442-CRJ7       Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54               Desc Main
                                Document    Page 7 of 67
                   IN THE LTNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN   RE:                                        )
                                                   )
                  BARRIER
   ROBERTS, WILLIAM                                )   CASE NO. 18-83442_CRJ1 I
   SSN:   XXX-XX-9314                              )   CHAPTER 1l
                                                   )
        Debtor.                                    )




                             TENTH FEE NOTICE OF
                 CALLAHAN PC. SPECIAL COUNSEL FOR THE DEBTOR

         1.     Name of Applicant: Callahan PC
         2.     Date Application for Employment was filed: 2/0412019
         3.     Date of Order Authorizing Employment: 0212112019
         4.     Professional Services Provided   to: Debtor
         5.     Period for which Compensation is Sought: 11101/2019           -   1113012019 (see monthly

                billing statement attached hereto as Exhibit "A")
         6.     Amount of Fees Sought: $4,096.50; Reimbursable Expenses: $1,067.60
         7.     The aggregate amount of fees and expenses allowed to date per the Court's Order
                dated February 15,2019 [Dkt. No. 51]: $33,899.70 (see Court's Orders dated
                July 8, 2019 [Dkt. No. 129] and October 3,2019 [Dkt. No. 201]).


 Dated: December 16, 2019.


         The undersigned Affiant, have been duly swom, certifies that I, John J. Callahan, Jr., am

 the person signing and certi$ing matters contained within this Fee Notice.           All matters   set forth

 herein are true and correct to the best of my knowledge, information and belief.

         And further the Affiant says not.


                                                        /s/John J. Callahan, Jr.
                                                       John J. Callahan, Jr.
                                                       j c allahan@c al I ahanp c . c o m




Case 18-83442-CRJ7        Doc 426 Exhibit     "1" Entered 10/14/20 11:36:54
                                   Filed 10/14/20                                               Desc Main
                                 Document     Page 8 of 67
         SWORN TO AND SUBSCRIBED befure me by John J. Callahan, Jr. on
 2019.




                                             Notary Public, Alabama State
                                             My Commission Expires:




 OF COUNSEL:

 CALLAHAN PC
 301 Washington St. NW, Ste. 301
 Huntsville, AL 35801
 (256) 382-5180 - Telephone
 (256) 704-0165 - Facsimile




Case 18-83442-CRJ7     Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54     Desc Main
                              Document    Page 9 of 67
                                   CERTIFICATE OF SERVICE

        I hereby certifu that I have on this date served a true and correct copy of   Tenth Fee
 Notice with attached Exhibit "A" upon the following either by u.S. Mail, properly    ressed, or
 electronic mail on this 16ft day of December, 2019.

 Richard Blythe
 Bankruptcy Administrator
 P.O. Box 3045
 Decatur, AL 35602
 richard_blythe@alnba. uscourts. gov

 All   parties requesting notice

 20 Largest Creditors via US Mail

                                                        /s/John J. Callahan, Jr.
                                                       John J. Callahan, Jr.




Case 18-83442-CRJ7          Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54          Desc Main
                                  Document     Page 10 of 67
                                          CALLAHAN PC
                                      A Professional Corporation
                                          Attorneys at Law
                                         Post Office Box2564
                                       Huntsville, Alabama 35 804
                                       Telephone: (256) 382-5 I 80



                                                                              Date:   1211612019
                                                                              Invoice #: 54,257.1-14
Mr. Bill Roberts
2115 Big Cove Road
Huntsville, AL 35801

RE:         Dispute with Melanie and Rhett Murray Concerning Bullet & Banel, LLC
            Our File No.: 54,257.1

                                                                       RATE/HR. HOURS AMOUNT
ll/112019 JJC          Review.email from F. Slapikas re:           return $295.00       0.10           N/C
                       on servlce.

               JJC     Email to S. Maples re:      mediation-related $295.00            0.30        $88.50
                       issues; telephone conference    with    S.
                       Maples re: same, etc.; telephone
                       conference with D. Kelly.

lll4/2019 LME          Research relevant case law     re:                $245.00        2.40       $588.00
                       shareholder loan v. equity determination;
                       conference with J.J. Callahan re:


              LME      Conference with J.J. Callahan    re:              $245.00        0.10        $24.50
                       $10.10(b) of LLC Agreement; receive
                       research assignment.

ll/5/2019 JJC          Review and reply to B. Patterson re:              $295.00        0.10        $29.50
                       Quickbooks backup of B&B accounting
                       data.


               JJC     Review and reply to court reporter                $295.00        0.20        $59.00
                       emails re: Murray deposition transcript
                       and exhibits; forward transcript 1o B.
                       Roberts and S. Maples for revierv and
                       comments.
                                                      EXHIBIT
                                              !I        rr.   r,
                                              tfl

 Case 18-83442-CRJ7            Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54             Desc Main
                                     Document     Page 11 of 67
                                                                                   Page 2   of   7
                                                                            CALLAHAN        PC
                                                                            Date: 1211612019
                                                                         Invoice #: 54257.1-14


                                                            RATE/F{R. HOURS AMOUNT
          JJC   Review case authorities conceming              $295.00   0.70      $206.50
                shareholder loan v. equity determination;
                confer with L.M. English re: same; email
                to S. Maples re: same, mediation, etc.

          JJC   Review loan documents and email from           $295.00   0.50      $147.50
                J, Morris forwarded by S. Maples for
                review; email to S. Maples with
                comments.

1116/2019 JJC   Email to S. Maples re:   mediation.            $295.00   0.10          N/c

ll/7/2019 JJC   Review email from D. Kelly re:                 $295.00   0.10       $29.50
                mediation; forward to S. Maples; review
                reply; email to D. Kelly re: same.

          JJC   Review draft motion for referral to            $295.00   0.30       $83.50
                mediation prepared by S. Maples; email
                to S. Maples with proposed changes to
                motion.

          JJC   Review email from D. Kelly re: motion,         5295.00   0.10       $29.50
                mediation; email to S. Maples re: same.

          JJC   Meeting with B. Roberts re: mediation,         $295.00   0.40      $l18.00
                errata for his deposition transcript; revise
                ertata sheet to note reasons, etc.

lll8l2019 JJC   Review email from D. Kelly re:                 $295.00   0.10       $29.50
                mediation scheduling; emails to S.
                Maples re my availability.

          JJC   Review email from D. Kelly re:                 $295.00   0.10       $29.50
                mediation motion; email to S. Maples re:
                same; review reply email; brief
                telephone conference with S. Maples re:
                mediation.

          JJC   Telephone conference with B.   Roberts         $295.00   0.10       $29.50
                re: mediation.




Case 18-83442-CRJ7   Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54       Desc Main
                           Document     Page 12 of 67
                                                                                          Page 3   of7
                                                                                      CALLAHAN     PC
                                                                                    Date: 1211612019
                                                                                Invoice #: 54257.1-14


                                                                BATTIII&    FIOURS     AMOUNT
11t12t2019   JJC   Review email from D. Kelly re: possible        $2es.00      0.20        $s9.00
                   mediation dates; emails to S. Maples re:
                   same, conflict of possible mediator,
                   possible alternative mediators.

             JJC   Review D. Kelly and S. Maples email            $29s.00      0.60       $l   77.00
                   exchange re: conflicted mediator; reply
                   to S. Maples; telephone conference with
                   S. Maples on altemates; telephone
                   conference with D. Kelly re: same; email
                   to S. Maples re: same; telephone
                   conference with S. Maples.


             JJC   Telephone conference with B. Roberts           $295.00      0.20        $se.00
                   re: mediation, his hospitalization; emails
                   to S. Maples re: same.

t1/13/2019   JJC   Email to D. Kelly re: altemate mediator.       $29s.00      0.10        s29.s0

tUt412019    JJC   Telephone conference with J. Raulston          $29s.00      0.30        $88.50
                   re: Capital Solutions' production of
                   documents in response to subpoena and
                   anticipated deposition of Capital
                   Solutions; preliminary review of' J.
                   Raulston emails transmitting documents
                   and documents for ability to open; reply
                   email.

             JJC   Begin reviewing Capital Solutions              $295.00     0.60        $r   77.00
                   document production; email to S.
                   Maples re: particular documents
                   contained herein.

             JJC   Complete preliminary review of Capital         s2es.00     0.90        $26s.s0
                   Solutions document production.

tUt5t2019    JJC   Emailto S. Maples re: mediation;               s295.00     0.20         $se.00
                   telephone conference with S. Maples re:
                   same.




Case 18-83442-CRJ7      Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54              Desc Main
                              Document     Page 13 of 67
                                                                                            Page 4   of 7
                                                                                        CALLAHAN      PC
                                                                                   Datet 12/1612019
                                                                               Invoice #: 54257.1-14


                                                                RATE/HR.    HOURS AMOUNT
             JJC   Review email from D. Kelly re:                 $295.00     0.40          $ I 18.00
                   mediation; telephone conference with B.
                   Roberts re: mediation, etc.; email to S.
                   Maples re: same; brief telephone
                   conference with S. Maples.

nlt8l20t9 JJC      Review email from D. Kelly re:                 $2e5.00     0. r0          $29.s0
                   mediation and third-party depositions;
                   telephone messages for B. Robefts and
                   S. Maples; reply email to D. Kelly re:
                   Capital Solutions document production.

             JJC   Telephone message for J. Raulston re:          $29s.00     0. r0          $29.50
                   Capital Solutions - additional documents
                   subject to subpoena and deposition -
                   possible dates.


1t/19t2019   JJC   Review email from D. Kelly re:                 s2e5.00     0.20           $se.00
                   mediation and his window for same;
                   telephone message for B. Rice re:
                   availability to serve as mediator;
                   telephone message for and email to S.
                   Maples re: same.

             JJC   Telephone conference with J. Raulston          $29s.00     0.10           $2e.s0
                   re: Capital Solutions document
                   production, deposition, etc.; email to S.
                   Maples re: same.

             JJC   Review telephone message from B.               s295.00     0.   t0        s2e.s0
                   Rice's assistant re: available dates for
                   mediation; email to S. Maples re: same.

             JJC   Telephone conference with B. Roberts           s2e5.00     0.30           $88.s0
                   re: his treatment, availability; telephone
                   conference with S. Maples re: same,
                   I l/20 status conference matters; email to
                   D. Kelly re: same, B. Rice availability
                   beginning in January.




Case 18-83442-CRJ7      Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54                Desc Main
                              Document     Page 14 of 67
                                                                                    Page 5   of7
                                                                              CALLAHAN       PC
                                                                              Date: 1211612019
                                                                          Invoice #: 54257.1-14


                                                               RATE/HR. HOURS    AMOUNT
             JJC   Review email from D. Kelly re: altemate      $295.00 0.10         $29.50
                   mediator; email to S. Maples re: same;
                   reply email to D. Kelly.

1l/2012019   JJC   Telephone conference with B.    Roberts. $295.00 0.10             $29.50

             JJC   Email to S. Maples re: scheduling    issues. $295.00   0.20       $59.00

             JJC   Email to S. Maples re: First   National      $295.00   0.10       $29.50
                   Bank lending issues.

             JJC   Represent B. Roberts at   status             $295.00   0.60      $177.00
                   conference; confer with D. Kelly re:
                   Roberts' health, mediation, etc.; post-
                   status conference confer with S. Maples.

             JJC   Telephone conference with D. Kelly re:       $295.00   0.10       $29.50
                   G. Tubb availability to mediate; email to
                   S. Maples re: same, alternative.


             LME   Update research: re: damages and             $245.00   1.30      $318.50
                   remedies in a squeeze-out situation;
                   conference with J.J. Callahan re: same;
                   obtain relevant case law and forward
                   same to J.J. Callahan for review.


lll2l/2019 JJC     Review email from D. Kelly re:      Tubb     $295.00   0.20       $59.00
                   dates for mediation; telephone
                   conference with B. Roberts re:
                   availability; email to S. Maples.

             JJC   Emailto S. Maplesre l2/3       mediation, $295.00      0.10       S29.50
                   hearing conflict.

ll/2212019 JJC     Telephone conference with D. Kelly re:       $295.00   0.20       $59.00
                   mediation during week of l2l2;
                   telephone message for and email to S.
                   Maples re: same, loan restructuring, etc.

             JJC   Review Amended Scheduling       Order;       $295.00   0.10       $29.50
                   email to B. Roberts re: same.




Case 18-83442-CRJ7      Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54     Desc Main
                              Document     Page 15 of 67
                                                                                              Page 6   of7
                                                                                      CALLAHAN PC
                                                                                      Datei 12116/2019
                                                                                   Invoice #: 54257.1-14


                                                                       RATE/HR. HOURS AMOUNT
              JJC   Email to D. Kelly re:        mediation.             $295.00 0.10           $29.50

11/2512019   LME    Additional/follow-up research re:                   $245.00   1.00        $245.00
                    anticipated profits as damages.

11126/2019    JJC   Review email from D. Kelly re:             possible $295.00   0.10         $29.50
                    l2l3 mediation; email to S. Maples re:
                    same.


              JJC   Review email from G. Tubb; draft               reply $295.00 0.20          $59.00
                    and forward to S. Maples for comment.

              JJC   Email to J. Raulston re:        additional          $295.00 0.10           $29.50
                    document production by his client and
                    deposition.

1112712019    JJC   Review email from G. Tubb            re:            $295.00 0.10           $29.50
                    mediation; email to S. Maples.

              JJC   Email to G. Tubb and D. Kelly             re:       $295.00   0.10         $29.50
                    mediation.

TOTAL FEES:                                                                               $4,096.50

EXPENSES:
l1/512019           Transcript of Deposition of Melanie                                   $   1,067.60
                    Murray - Inv. No. 20191

PREVIOUS BALANCE:
1013112019          54,257 .1-2, 54,257.1-3 (as amended),                                $70,524.95
                    54,257 .1-4 (as amended), 54,257.1-5, 54-
                    257 .l   -6,   54,257 .1 -7, 54,257 .1   -9,
                    54,257.1-9, 54,257.10, 54,257.I 1 and
                    54,257,1 -12, 54,257 .l -13
11118/2019          Payment Received - Thank You!                                        -$1,r31.60

TOTAL AMOUNT:                                                                            s74,557.45

                       ***    Please make checks payable to CALLAHANPC     t'**




 Case 18-83442-CRJ7          Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54         Desc Main
                                   Document     Page 16 of 67
                                                                                       Page 7 of 7
                                                                               CALLAHAN        PC
                                                                               Date:   1211612019
                                                                         Invoice #: 54257.1-14



                                TIMEKEEPER SIUMMARY

        John J. Callahan, Jr.       Shareholder       9.9 hours $295.0O/hour      $2,920.50
                                                      0.2 hours No Charge                  N/C
LME     Lisa M. English             Of Counsel        4.8 hours $245.O0/hour      $    1,176.00




Case 18-83442-CRJ7      Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54       Desc Main
                              Document     Page 17 of 67
                   IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN   RE:                                        )
                                                   )
   ROBERTS, WILLIAM  BARRIER                       )   CASE NO. I8-83442-CRII              1

   SSN:      XXX-XX-9314                           )   CHAPTER 1l
                                                   )
        Debtor.                                    )




                           ELEVENTH FEE NOTICE OF
                 CALLAHAN PC. SPECIAL COUNSEL FOR THE DEBTOR

         1.     Name of Applicant: Callahan PC
         2.     Date Application for Employment was filed: 2104/2019
         3.     Date of Order Authorizing Employment: 0212112019
         4.     Professional Services Provided   to: Debtor
         5.     Period for which Compensation is Sought: 1210112019          -   1213112019 (see monthly

                billing statement attached hereto as Exhibit "A")
         6.     Amount of Fees Sought: $501.50; Reimbursable Expenses: $0.00
         7.     The aggregate amount of fees and expenses allowed to date per the Court's Order
                dated February 15,2019 [Dkt. No.        5l]:   $71   ,524.95 (see Court's Orders dated
                July 8,2019 [Dkt. No. 129], October 3,2019 [Dkt. No. 201] and December 20,
                2019 [Dkt. No. 280).
 Dated: January 14,2020.


         The undersigned Affiant, have been duly swom, certifies that I, John J. Callahan, Jr., am

 the person signing and certifuing matters contained within this Fee Notice.         All matters   set forth

 herein are true and correct to the best of my knowledge, information and belief.

         And further the Affiant says not.


                                                        /s/John J. Callahan, Jr.
                                                       John J. Callahan, Jr.
                                                       j c allahan@c al I ahanp c. c o m




Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54                     Desc Main
                                Document     Page 18 of 67
       SWORN TO AND SUBSCRIBED before me by John J. Callahan, Jr. on January 14,2020.


                                              /s/Catherine E. Roote
                                             Notary Public, Alabama State at Large
                                             My Commission Expires: 411812023




 OF COUNSEL:

 CALLAHAN PC
 301 Washington St. NW, Ste. 301
 Huntsville, AL 35801
 (256) 382-5180 - Telephone
 (256) 704-0165 - Facsimile




Case 18-83442-CRJ7     Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54       Desc Main
                             Document     Page 19 of 67
                                         CERTIFIgATE OF SERVICE

         I hereby certifr that I have on this date served a true and correct copy of the Eleventh Fee
 Notice with attached Exhibit "Ao'upon the following either by U.S. Mail, properly addressed, or
 electronic mail on this 15tr day of January,2020.

 Richard Blythe
 Bankruptcy Administrator
 P.O. Box 3045
 Decatur, AL 35602
 ri chard_b ly the @alnb a. us courts.   go   v

 All parties requesting notice

 20 Largest Creditors via US Mail

                                                        /s/John J. Callahan, Jr.
                                                      John J. Callahan, Jr.




Case 18-83442-CRJ7            Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54            Desc Main
                                    Document     Page 20 of 67
                                         CALLAHAN PC
                                     A Professional Corporation
                                         Attorneys at Law
                                        Post Office Box2564
                                      Huntsville, Alabama 35804
                                      Telephone: (256) 382-5180



                                                                          Date: lll4l2020
                                                                          Invoice #: 54,257.1-15
Mr. Bill Roberts
2115 Big Cove Road
Huntsville, AL 35801

RE:         Dispute with Melanie and Rhett Murray Concerning Bullet & Barrel, LLC
            Our File No.: 54,257.1


                                                                    RATE/HR. HOURS AMOUNT
1214/2019 JJC          Telephone conference with S. Maples    re:    $295.00        0.10      $29.50
                       mediation, etc.

1219/2019 JJC          Telephone conference   with   S.   Maples.    $295.00        0.10           N/C

12/10/2019 JJC         Telephone conference with D. Kelly re:        $295.00        0.40     $1 18.00
                       Roberts LLC property, etc.; email to S.
                       Maples and B. Roberts re: same;
                       telephone conference with B. Roberts re:
                       Roberts LLC property.

1211812019     JJC     Telephone conference with B.       Roberts    $295.00        0.10           N/C
                       re: treatment status.

l2ll9/2019 JJC         To/from Decatur; attend hearing on    fee     $295.00        2.30           N/C
                       application, and other matters.

               JJC     Telephone conference with B.       Roberts    $295.00        0.20           N/C
                       re: actions at hearing.

               JJC     Telephone conference with D. Kelly re:        $295.00        0.40     $il8.00
                       Roberts LLC property for sale, etc.;
                       email to S. Maples and B. Roberts re:
                       Roberts LLC property, etc.


               JJC     Email to S. Maples re: B&B    projections. $295.00           0.20      $59.00


                                         EXHIBIT IIAII
 Case 18-83442-CRJ7         Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54            Desc Main
                                  Document     Page 21 of 67
                                                                                                      Page 2   of 2
                                                                                                CALLAHAN        PC
                                                                                                 Date: lll4l2020
                                                                                            Invoice #: 54257.1-15


                                                                    RATEA]R. HOURS AMOUNT
12/20/2019     JJC    Emailto B. Roberts re:     B&B                   $295.00 0.10                    S29.50
                      projections.

               JJC    Review and reply to B. Roberts     message $295.00                   0.10        $29.50
                      re: Roberts LLC property.

1213012019     JJC    Email to B. Roberts and S. Maples      re:       $295.00 0.10                    $29.50
                      B&B projections and for mediation, etc.

               JJC    Review Defendant's Subpoena to         FNB;      $295.00 0.30                    $88.50
                      email to B. Roberts re: same, etc.



TOTAL FEES:                                                                                           ss0r.s0


PREVIOUS BALANCE:
11130/2019      54,257.1-2,54,257.1-3 (as           amended),                                     $74,557.45
                54,257 .1 -4 (as amended), 54,257 .1 -5, 54-
                257 .1-6, 54,257 .1-7, 54,257 .l-9,
                54,257 .l-9, 54,257 .10, 54,257        .ll
                54,257 .1 -12; 54,257 .1 -13 ; and 54,257 .1 -
                       t4

TOTAL   AMOUNT:                                                                                   975,058.95

                            ***   Please make checlcs payable to CALLAHANPC   ,'**




                                        TIMEKEEPER SUMMARY

JJC         John J. Callahan,     Jr.         Shareholder           I .7   hours $295.00/hour         $501 .50
                                                                    2.9    hours     No   Charge          N/C




 Case 18-83442-CRJ7           Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54                  Desc Main
                                    Document     Page 22 of 67
                     IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                          )
                                                   )
   ROBERTS, WILLIAM BARRIER                        ) CASE NO. 18-83442-CRJ11
   SSN: XXX-XX-9314                                ) CHAPTER 11
                                                   )
       Debtor.                                     )



                            TWELFTH FEE NOTICE OF
                  CALLAHAN PC, SPECIAL COUNSEL FOR THE DEBTOR

        1.       Name of Applicant: Callahan PC
        2.       Date Application for Employment was filed: 2/04/2019
        3.       Date of Order Authorizing Employment: 02/21/2019
        4.       Professional Services Provided to: Debtor
        5.       Period for which Compensation is Sought: 1/01/2020 – 1/31/2020 (see monthly
                 billing statement attached hereto as Exhibit “A”)
        6.       Amount of Fees Sought: $6,267.00; Reimbursable Expenses: $423.05
        7.       The aggregate amount of fees and expenses allowed to date per the Court’s Order
                 dated February 15, 2019 [Dkt. No. 51], and per Court’s Orders dated July 8, 2019
                 [Dkt. No. 129], October 3, 2019 [Dkt. No. 201] and December 20, 2019 [Dkt. No.
                 280): $75,185.20.
 Dated: February 13, 2020.


        The undersigned Affiant, have been duly sworn, certifies that I, John J. Callahan, Jr., am

 the person signing and certifying matters contained within this Fee Notice. All matters set forth

 herein are true and correct to the best of my knowledge, information and belief.

        And further the Affiant says not.


                                                        /s/John J. Callahan, Jr.
                                                      John J. Callahan, Jr.
                                                      jcallahan@callahanpc.com


                                                  1

Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54              Desc Main
                                Document     Page 23 of 67
         SWORN TO AND SUBSCRIBED before me by John J. Callahan, Jr. on February 13,
 2020.


                                               /s/Catherine E. Roote
                                              Notary Public, Alabama State at Large
                                              My Commission Expires: 4/18/2023




 OF COUNSEL:

 CALLAHAN PC
 301 Washington St. NW, Ste. 301
 Huntsville, AL 35801
 (256) 382-5180 – Telephone
 (256) 704-0165 – Facsimile




                                          2

Case 18-83442-CRJ7     Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54        Desc Main
                             Document     Page 24 of 67
                                 CERTIFICATE OF SERVICE

         I hereby certify that I have on this date served a true and correct copy of the Twelfth Fee
 Notice with attached Exhibit “A” upon the following either by U.S. Mail, properly addressed, or
 electronic mail on this 13th day of February, 2020.

 Richard Blythe
 Bankruptcy Administrator
 P.O. Box 3045
 Decatur, AL 35602
 richard_blythe@alnba.uscourts.gov

 All parties requesting notice

 20 Largest Creditors via US Mail

                                                        /s/John J. Callahan, Jr.
                                                      John J. Callahan, Jr.




                                                 3

Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54                Desc Main
                                Document     Page 25 of 67
                                        CALLAHAN PC
                                    A Professional Corporation
                                        Attorneys at Law
                                       Post Office Box 2564
                                     Huntsville, Alabama 35804
                                    Telephone: (256) 382-5180


                                                                             Date: 2/13/2020
                                                                             Invoice #: 54,257.1-16
Mr. Bill Roberts
3316 Ohara Rd. SW
Huntsville, AL 35801

RE:         Dispute with Melanie and Rhett Murray Concerning Bullet & Barrel, LLC ("B&B")
            Our File No.: 54,257.1

                                                                 RATE/HR.      HOURS        AMOUNT
1/2/2020      JJC      Email to S. Maples re: various; review      $295.00         0.10         $29.50
                       reply re: meeting with B. Roberts.

1/3/2020      JJC      Begin additional review of Capital          $295.00         0.60        $177.00
                       Solutions ("CS") documents in
                       preparation for meeting with B. Roberts
                       and S. Maples and for follow-up with CS
                       counsel re: additional document
                       production and CS deposition.

              JJC      Message to B. Roberts re: rescheduling      $295.00         0.10               N/C
                       meeting; email to S. Maples re:
                       rescheduling meeting with client.

1/6/2020      JJC      Exchange messages with B. Roberts re:       $295.00         0.10         $29.50
                       meeting rescheduling; email to S.
                       Maples re: same.

              JJC      Review motion to quash subpoena to          $295.00         0.20         $59.00
                       First National Bank of Pulaski ("FNB").

              JJC      Review subpoena to FNB; email to B.         $295.00         0.30         $88.50
                       Roberts re: same.



                                          Exhibit A
      Case 18-83442-CRJ7      Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54              Desc Main
                                    Document     Page 26 of 67
                                                                                       Page 2 of 11
                                                                                   CALLAHAN PC
                                                                                   Date: 2/13/2020
                                                                              Invoice #: 54257.1-16


                                                               RATE/HR.    HOURS     AMOUNT
1/7/2020    JJC   Review and reply to S. Maples email re:        $295.00     0.10        N/C
                  meeting; message to B. Roberts re: same.

            JJC   Review and calendar notice of hearing          $295.00     0.10         $29.50
                  on motion to quash subpoena.

1/8/2020    JJC   Prepare for meeting with B. Roberts and        $295.00     0.10         $29.50
                  S. Maples.

            JJC   Meeting with B. Roberts and S. Maples:         $295.00     0.60       $177.00
                  Roberts, LLC property - status, Shot
                  Spot, subpoena to FNB - Bill's dealings
                  with bank, witnesses, most recent
                  financial statements, mediation -
                  availability, etc.

            JJC   Message to B. Roberts re: follow-up            $295.00     0.10         $29.50
                  items addressed in meeting.

1/9/2020    JJC   Telephone conference with B. Roberts           $295.00     0.10         $29.50
                  re: inquiry to J. Moon, Moon
                  Construction, GC for B&B project.

            JJC   Message to B. Roberts.                         $295.00     0.10         $29.50

1/10/2020   JJC   Email to S. Maples re: Shot Spot, gun          $295.00     0.10         $29.50
                  range comparison.

1/14/2020   JJC   Telephone conference with B. Roberts           $295.00     0.20         $59.00
                  re: his treatment status, mediation, etc.,
                  additional documents received from M.
                  Murray.

            JJC   Review email from G. Tubb re: available        $295.00     0.40       $118.00
                  dates for mediation; telephone
                  conference with S. Maples re: mediation;
                  review email from D. Kelly re:
                  mediation; message for B. Roberts re:
                  mediation; reply email to G. Tubb and
                  D. Kelly re: mediation.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54            Desc Main
                                Document     Page 27 of 67
                                                                                      Page 3 of 11
                                                                                  CALLAHAN PC
                                                                                  Date: 2/13/2020
                                                                             Invoice #: 54257.1-16


                                                              RATE/HR.    HOURS     AMOUNT
            JJC   Telephone conference with D. Kelly re:        $295.00     0.30      $88.50
                  mediation, depositions; telephone
                  conference with Verlinda, G. Tubb's
                  assistant, re: mediation; confirming
                  email to G. Tubb and D. Kelly re:
                  mediation date; email to S. Maples re:
                  mediation and depositions; review reply.

            JJC   Telephone conference with S. Maples re:       $295.00     0.10         $29.50
                  FNB response to subpoena.

1/15/2020   JJC   Review and reply to K. Manning email          $295.00     0.10            N/C
                  re: mediation location.

            JJC   Email to S. Maples re: settlement             $295.00     0.10         $29.50
                  negotiations, etc.; review reply.

1/16/2020   JJC   Draft motion for enlargement of               $295.00     0.30         $88.50
                  discovery cutoff.

            JJC   Revise motion; email to S. Maples re:         $295.00     0.30         $88.50
                  same and issue of court approval; review
                  reply.

            JJC   Review prior email from J. Raulston re:       $295.00     0.00          $0.00
                  additional CS documents; email to J.
                  Raulston re: same and deposition of CS.

1/17/2020   JJC   Email to B. Patterson, B&B CPA,               $295.00     0.20         $59.00
                  scheduling re: his deposition; review
                  reply.

            JJC   Email to D. Kelly re: deposition of B.        $295.00     0.20         $59.00
                  Patterson, Capital Solutions and K. Vest.

            JJC   Email to S. Maples re: position statement     $295.00     0.10         $29.50
                  for mediation and other documents for
                  submission to mediator; review reply.




    Case 18-83442-CRJ7   Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54            Desc Main
                               Document     Page 28 of 67
                                                                                      Page 4 of 11
                                                                                  CALLAHAN PC
                                                                                  Date: 2/13/2020
                                                                             Invoice #: 54257.1-16


                                                              RATE/HR.    HOURS     AMOUNT
            JJC   Telephone conference with D. Kelly re:        $295.00     0.30      $88.50
                  motion for enlargement and depositions;
                  review follow-up email from D. Kelly;
                  revise motion; email to S. Maples re:
                  depositions.

            JJC   Review emails from J. Raulston re:            $295.00     0.10         $29.50
                  additional CS document production and
                  deposition.

1/20/2020   JJC   Initial review of CS supplemental             $295.00     0.90       $265.50
                  document production; emails to S.
                  Maples re: same.

            JJC   Complete initial review of CS                 $295.00     0.40       $118.00
                  supplemental document production.

            JJC   Begin preparation of mediation position       $295.00     0.50       $147.50
                  statement; email to S. Maples re:
                  bankruptcy claims and objections:
                  transmission to mediator.

1/21/2020   JJC   Drafting submission to mediator;              $295.00     1.00       $295.00
                  identify pleadings and other documents
                  to furnish; message to B. Roberts re:
                  latest B&B financial statements; email to
                  S. Maples re: settlement negotiations,
                  etc.

            JJC   Review and reply to J. Raulston email re:     $295.00     0.10         $29.50
                  CS deposition., CS document
                  production.

            JJC   Complete first draft of submission to         $295.00     0.70       $206.50
                  mediator; conference with L.M. English
                  re: issues, strategy; send draft to S.
                  Maples for review; review reply email.

            JJC   Review order granting enlargement for         $295.00     0.10         $29.50
                  discovery, suspense new deadline.




    Case 18-83442-CRJ7   Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54            Desc Main
                               Document     Page 29 of 67
                                                                                      Page 5 of 11
                                                                                  CALLAHAN PC
                                                                                  Date: 2/13/2020
                                                                             Invoice #: 54257.1-16


                                                              RATE/HR.    HOURS     AMOUNT
            JJC   Review and reply to B. Roberts email re:      $295.00     0.10        N/C
                  additional B&B monthly financial
                  statements.

            LME   Conference with J.J. Callahan re:             $245.00     0.60       $147.00
                  mediation issues and strategy; update
                  research re: squeeze-out in context of an
                  LLC; follow-up with J.J. Callahan re:
                  research results.

1/22/2020   JJC   Preliminary review of October and             $295.00     0.10         $29.50
                  November 2019 B&B financial
                  statements and updated YTD financial
                  summary.

            JJC   Email to S. Maples re: additional B&B         $295.00     0.10         $29.50
                  financials and meeting with B. Roberts
                  to prepare for mediation; message to B.
                  Roberts re: meeting.

            JJC   Review and revise deposition notices for      $295.00     0.40       $118.00
                  Nicole Reed and B. Patterson; emails to
                  J. Raulston re: Notice to depose N. Reed
                  and to D. Kelly re: same and B.
                  Patterson depositions; revise subpoenas.

            JJC   Emails to D. Kelly transmitting copies of     $295.00     0.10         $29.50
                  additional production by Capital
                  Solutions.

            JJC   Review and reply to S. Maples email re:       $295.00     0.10            N/C
                  time for meeting with B. Roberts.

1/23/2020   JJC   Review emails from J. Raulston re: N.         $295.00     0.10         $29.50
                  Reed deposition and subpoena
                  acceptance.

            JJC   Preliminary review of Motion for              $295.00     0.40       $118.00
                  Summary Judgment; forward to L.M.
                  English and S. Maples for review and
                  comment, and to B. Roberts.



    Case 18-83442-CRJ7   Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54            Desc Main
                               Document     Page 30 of 67
                                                                                    Page 6 of 11
                                                                                CALLAHAN PC
                                                                                Date: 2/13/2020
                                                                           Invoice #: 54257.1-16


                                                            RATE/HR.    HOURS     AMOUNT
            JJC   Emails to D. Kelly transmitting Bates       $295.00     0.10      $29.50
                  labeled additional documents produced
                  by CS.

            JJC   Telephone conference with D. Kelly re:      $295.00     0.40       $118.00
                  supplemental production by CS,
                  mediation, etc.; email to S. Maples re:
                  same.

            JJC   Email to J. Raulston re: Shot Spot:         $295.00     0.10         $29.50
                  documentation concerning information
                  referenced in CS representative email.

            LME   Receive and review M. Murray's Motion       $245.00     0.30         $73.50
                  for Summary Judgment; conference with
                  J.J. Callahan re: same.

1/24/2020   JJC   Review email from J. Raulston re: CS        $295.00     0.10            N/C
                  further search for email results.

            JJC   Forward correspondence from Mediator        $295.00     0.10            N/C
                  to B. Roberts.

            JJC   Preparation for meeting with B. Roberts     $295.00     1.20       $354.00
                  and S. Maples to prepare for mediation,
                  including our outstanding settlement
                  offers and strategy for further
                  negotiations, and further discovery in
                  preparation for trial if mediation
                  unsuccessful; meeting with B. Roberts
                  and S. Maples.

1/27/2020   JJC   Assign research re: claims survival to      $295.00     0.10         $29.50
                  L.M. English; receive research results
                  from L.M. English.




    Case 18-83442-CRJ7   Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54          Desc Main
                               Document     Page 31 of 67
                                                                                    Page 7 of 11
                                                                                CALLAHAN PC
                                                                                Date: 2/13/2020
                                                                           Invoice #: 54257.1-16


                                                            RATE/HR.    HOURS     AMOUNT
        JJC   Receive message from G. Tubbs'                  $295.00     0.20      $59.00
              assistant re: mediation cancellation; brief
              telephone conferences with B. Roberts
              and S. Maples re: same; follow-up
              message to S. Maples re: alternate
              mediator.

        JJC   Exchange email with B. Patterson re:            $295.00     0.10            N/C
              subpoena; sign subpoena.

        JJC   Review email from J. Raulston and two           $295.00     0.10         $29.50
              additional documents produced by CS.

        JJC   Telephone conference with S. Maples             $295.00     0.30         $88.50
              re: summary judgment briefing and
              submission schedule, mediation, etc.;
              email to D. Kelly re: alternate mediator.

        JJC   Telephone conference with D. Kelly re:          $295.00     0.20         $59.00
              alternate mediator; telephone conference
              with B. Rice's assistant; telephone
              conference with D. Kelly re: B. Rice, 2/4
              mediation; email to S. Maples; brief
              telephone conference with B. Roberts re:
              mediator and date for mediation.

        JJC   Review Order setting deadline for               $295.00     0.10         $29.50
              response to Defendant's Motion for
              Summary Judgment and hearing on
              Motion.

        LME   Research re: survival of pending claims         $245.00     1.00       $245.00
              for breach of fiduciary duty and squeeze-
              out/oppression; report research results to
              J.J. Callahan.




Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54             Desc Main
                            Document     Page 32 of 67
                                                                                       Page 8 of 11
                                                                                   CALLAHAN PC
                                                                                   Date: 2/13/2020
                                                                              Invoice #: 54257.1-16


                                                               RATE/HR.    HOURS     AMOUNT
1/28/2020   JJC   Telephone conference with S. Maples re:        $295.00     0.30      $88.50
                  mediation, depositions; telephone
                  conference with D. Kelly; email to S.
                  Maples re: mediation; email to R. Stone,
                  B. Rice's assistant re: mediation; review
                  email from S. Maples re: mediation.

            JJC   Review email from R. Stone re:                 $295.00     0.10         $29.50
                  mediation time; message to B. Roberts
                  re: date, time for mediation.

            JJC   Telephone message for J. Moon; follow-         $295.00     0.10         $29.50
                  up email to J. Moon.

            JJC   Email to J. Raulston re: CS follow-up          $295.00     0.20         $59.00
                  email search; email to D. Kelly re: two
                  additional CS documents produced.

            JJC   Preparation for CS deposition: reviewing       $295.00     1.00       $295.00
                  CS document production to identify
                  potential exhibits for use in examination.

            JJC   Review and reply to J. Raulston email re:      $295.00     0.10         $29.50
                  CS deposition, etc.

1/29/2020   JJC   Review email from J. Raulston inquiring        $295.00     0.30         $88.50
                  re: possible deposition postponement;
                  telephone conference with S. Maples re:
                  same, status of Bank production of
                  documents pursuant to protective order,
                  etc.; follow-up email to S. Maples re:
                  FNB production; reply email to J.
                  Raulston; telephone message for and
                  email to D. Kelly re: possible alternative
                  dates for CS deposition.

            JJC   Preparing for CS deposition: reviewing         $295.00     1.40       $413.00
                  CS document production to identify
                  potential exhibits, and formulating
                  examination re: same.




    Case 18-83442-CRJ7   Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54             Desc Main
                               Document     Page 33 of 67
                                                                                    Page 9 of 11
                                                                                CALLAHAN PC
                                                                                Date: 2/13/2020
                                                                           Invoice #: 54257.1-16


                                                            RATE/HR.    HOURS     AMOUNT
            JJC   Review and reply to J. Raulston email re:   $295.00     0.30      $88.50
                  CS deposition; review D. Kelly email re:
                  same; reply; review J. Raulston email re:
                  alternative dates for CS deposition;
                  telephone conference with D. Kelly re:
                  same, mediation, other depositions;
                  telephone conference with J. Raulston
                  confirming new date for deposition;
                  email to S. Maples re: same; suspense
                  new deadline; sign amended deposition
                  notice.

            JJC   Review B. Rice email re: mediation;        $295.00      0.20         $59.00
                  reply email identifying those attending
                  mediation for B. Roberts; revise
                  mediation statement.

            JJC   Preparing for CS deposition; reviewing     $295.00      0.00          $0.00
                  additional documents produced by CS;
                  conference with L.M. English re: select
                  documents; strategy as to same; email to
                  and telephone message for S. Maples re:
                  same; direct copy for exhibits.

            JJC   Email to S. Maples re: meeting with B.     $295.00      0.10            N/C
                  Roberts.

            LME   Conference with J.J. Callahan re:          $245.00      0.20         $49.00
                  strategy for upcoming deposition and
                  mediation.

1/30/2020   JJC   Telephone conference with S. Maples re:    $295.00      0.20         $59.00
                  email re: RBO produced by CS; email to
                  B. Roberts re: email exchange with CS
                  representative; follow-up email to S.
                  Maples; telephone conference with B.
                  Roberts re: same.




    Case 18-83442-CRJ7   Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54          Desc Main
                               Document     Page 34 of 67
                                                                                     Page 10 of 11
                                                                                  CALLAHAN PC
                                                                                  Date: 2/13/2020
                                                                             Invoice #: 54257.1-16


                                                              RATE/HR.    HOURS     AMOUNT
            JJC   Telephone conference with B. Roberts          $295.00     0.80     $236.00
                  re: RBO and TVER: sales of interests in
                  each entity; telephone conference with S.
                  Maples re: same; telephone conference
                  with O. Roberts re: B. Roberts sale of
                  RBO interest in 2014.

            JJC   Meeting with S. Maples and B. Roberts         $295.00     0.60       $177.00
                  re: RBO and TVER and in preparation
                  for mediation with new mediator.

1/31/2020   JJC   Emails transmitting Amended Notice of         $295.00     0.10            N/C
                  Deposition for CS deposition.

            JJC   Reviewing documents produced by B.            $295.00     1.10       $324.50
                  Patterson for identification of potential
                  deposition exhibits for use in
                  examination.

TOTAL FEES:                                                                          $6,267.00

EXPENSES:
11/1/2019         B. Patterson, CPA: Inv. No. 2170 -                                   $180.00
                  Meeting for document production (pd. to
                  Patterson on 1/7/2020)
12/1/2019         B. Patterson, CPA: Inv. No. 2201 -                                   $145.00
                  QuickBooks Backup B&B Production
                  (pd. to Patterson on 1/7/2020)
1/23/2020         N. Reed: Deposition Subpoena Witness                                   $54.60
                  Fee and Mileage
1/24/2020         B. Patterson: Deposition Subpoena                                      $43.45
                  Witness Fee and Mileage




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54           Desc Main
                                Document     Page 35 of 67
                                                                                         Page 11 of 11
                                                                                      CALLAHAN PC
                                                                                      Date: 2/13/2020
                                                                                 Invoice #: 54257.1-16
PREVIOUS BALANCE:
12/31/2019      54,257.1-2, 54,257.1-3 (as amended),                                    $75,058.95
                54,257.1-4 (as amended), 54,257.1-5, 54-
                257.1-6, 54,257.1-7, 54,257.1-8,
                54,257.1-9, 54,257.10, 54,257.11,
                54,257.1-12, 54,257.1-13, 54,257.1-14
                and 54,257.1-15

1/10/2020              Payment Received - Thank You!                                      ($325.00)
1/30/2020              Payment Received - Thank You!                                   ($35,000.00)

TOTAL AMOUNT:                                                                           $46,424.00

                         *** Please make checks payable to CALLAHAN PC ***




                                    TIMEKEEPER SUMMARY

JJC         John J. Callahan, Jr.        Shareholder           19.5 hours $295.00/hr     $5,752.50
                                                                1.0 hours No Charge           N/C
LME         Lisa M. English              Of Counsel             2.1 hours $245.00/hr       $514.50




      Case 18-83442-CRJ7       Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54          Desc Main
                                     Document     Page 36 of 67
                     IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                          )
                                                   )
   ROBERTS, WILLIAM BARRIER                        ) CASE NO. 18-83442-CRJ11
   SSN: XXX-XX-9314                                ) CHAPTER 11
                                                   )
       Debtor.                                     )



                          THIRTEENTH FEE NOTICE OF
                  CALLAHAN PC, SPECIAL COUNSEL FOR THE DEBTOR

        1.       Name of Applicant: Callahan PC
        2.       Date Application for Employment was filed: 2/04/2019
        3.       Date of Order Authorizing Employment: 02/21/2019
        4.       Professional Services Provided to: Debtor
        5.       Period for which Compensation is Sought: 2/01/2020 – 2/29/2020 (see monthly
                 billing statement attached hereto as Exhibit “A”)
        6.       Amount of Fees Sought: $22,032.00; Reimbursable Expenses: $2,349.88
        7.       The aggregate amount of fees and expenses allowed to date per the Court’s Order
                 dated February 15, 2019 [Dkt. No. 51], and per Court’s Orders dated July 8, 2019
                 [Dkt. No. 129], October 3, 2019 [Dkt. No. 201] and December 20, 2019 [Dkt. No.
                 280): $75,185.20.
 Dated: March 16, 2020.


        The undersigned Affiant, have been duly sworn, certifies that I, John J. Callahan, Jr., am

 the person signing and certifying matters contained within this Fee Notice. All matters set forth

 herein are true and correct to the best of my knowledge, information and belief.

        And further the Affiant says not.


                                                        /s/John J. Callahan, Jr.
                                                      John J. Callahan, Jr.
                                                      jcallahan@callahanpc.com


                                                  1

Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54              Desc Main
                                Document     Page 37 of 67
       SWORN TO AND SUBSCRIBED before me by John J. Callahan, Jr. on March 16, 2020.


                                              /s/Catherine E. Roote
                                             Notary Public, Alabama State at Large
                                             My Commission Expires: 4/18/2023




 OF COUNSEL:

 CALLAHAN PC
 301 Washington St. NW, Ste. 301
 Huntsville, AL 35801
 (256) 382-5180 – Telephone
 (256) 704-0165 – Facsimile




                                         2

Case 18-83442-CRJ7     Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54       Desc Main
                             Document     Page 38 of 67
                                  CERTIFICATE OF SERVICE

         I hereby certify that I have on this date served a true and correct copy of the Thirteenth Fee
 Notice with attached Exhibit “A” upon the following either by U.S. Mail, properly addressed, or
 electronic mail on this 16th day of March 2020.

 Richard Blythe
 Bankruptcy Administrator
 P.O. Box 3045
 Decatur, AL 35602
 richard_blythe@alnba.uscourts.gov

 All parties requesting notice

 20 Largest Creditors via US Mail

                                                         /s/John J. Callahan, Jr.
                                                       John J. Callahan, Jr.




                                                   3

Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54                  Desc Main
                                Document     Page 39 of 67
                                          CALLAHAN PC
                                     A Professional Corporation
                                         Attorneys at Law
                                        Post Office Box 2564
                                      Huntsville, Alabama 35804
                                     Telephone: (256) 382-5180


                                                                                Date: 3/16/2020
                                                                                Invoice #: 54,257.1-17
Mr. Bill Roberts
3316 Ohara Rd. SW
Huntsville, AL 35801

RE:         Dispute with Melanie and Rhett Murray Concerning Bullet & Barrel, LLC
            Our File No.: 54,257.1

                                                                    RATE/HR.        HOURS       AMOUNT
2/1/2020       JJC     Telephone conference with B. Roberts           $295.00         1.30       $383.50
                       re: mediation, outstanding settlement
                       offers, negotiation strategy and issues;
                       email to S. Maples re: same; revise and
                       send confidential mediation statement
                       via email to Ben Rice, mediator.

               JJC     Forwarding email to B. Roberts and S.          $295.00            0.10            N/C
                       Maples; review and reply to follow-up
                       email from B. Roberts.

               JJC     Reviewing documents produced by                $295.00            2.40      $708.00
                       Bryan Patterson for identification of ones
                       to use as exhibits in deposition and in
                       preparation of examination as to same.

2/3/2020       JJC     Outlining deposition examination of B.         $295.00            1.00      $295.00
                       Patterson, ordering exhibits for
                       examination, including re: exhibits
                       previously used in M. Murray
                       deposition.

               JJC     Depose Bryan Patterson, CPA for B&B.           $295.00            2.30      $678.50




                                            Exhibit "A"
      Case 18-83442-CRJ7       Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54                  Desc Main
                                     Document     Page 40 of 67
                                                                                     Page 2 of 14
                                                                                CALLAHAN PC
                                                                                 Date: 3/16/2020
                                                                            Invoice #: 54257.1-17


                                                             RATE/HR.    HOURS    AMOUNT
            JJC   Confer with D. Kelly re: possible            $295.00     0.30     $88.50
                  additional depositions and settlement
                  issues.

            JJC   Telephone conference with S. Maples re:      $295.00     0.30        $88.50
                  B. Patterson deposition and upcoming
                  status conference; follow-up email to S.
                  Maples.

            JJC   Review email from D. Kelly re:               $295.00     0.20        $59.00
                  mediation; forward email to B. Roberts
                  and S. Maples with comments.

            JJC   Follow-up telephone conference with B.       $295.00     0.20           N/C
                  Roberts; email to S. Maples.

            JJC   Assign research to L.M. English as to        $295.00     0.20        $59.00
                  remaining counterclaims and preparation
                  of first draft of Motion for Summary
                  Judgment.

           LME    Research issue of converting debt to         $245.00     1.40      $343.00
                  equity for use in Motion for Summary
                  Judgment argument.

2/4/2020    JJC   Final preparation for mediation: outline     $295.00     0.30        $88.50
                  points to address with mediator and
                  client, documents to take.

            JJC   Email to A. Bibb re: B&B CPA                 $295.00     0.20        $59.00
                  calculation of ownership based on
                  capital and debt; telephone conference
                  with A. Bibb re: same.

            JJC   Telephone conference with B. Roberts         $295.00     0.10        $29.50
                  re: ill and unable to attend mediation;
                  telephone conference with S. Maples re:
                  same and negotiation strategy for
                  mediation.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54          Desc Main
                                Document     Page 41 of 67
                                                                                     Page 3 of 14
                                                                                CALLAHAN PC
                                                                                 Date: 3/16/2020
                                                                            Invoice #: 54257.1-17


                                                             RATE/HR.    HOURS    AMOUNT
            JJC   Represent client at mediation; confer        $295.00     4.00    $1,180.00
                  with mediator and S. Maples and
                  conference with B. Roberts re: authority
                  to convey counteroffer; closing
                  conference with mediator.

            JJC   Report results of mediation to B.            $295.00     0.20        $59.00
                  Roberts.

2/5/2020    JJC   Email to S. Maples re: Plaintiff Motion      $295.00     0.20        $59.00
                  for Summary Judgment.

            JJC   Email to O. Roberts re: TVER                 $295.00     0.10        $29.50
                  transaction document; review stock sale
                  agreement.

            JJC   Email to A. Bibb, CPA, re: affidavit;        $295.00     0.10        $29.50
                  review reply.

            JJC   Final preparation for deposition             $295.00     1.00      $295.00
                  examination of Nicole Reed: identifying
                  questions re: documents produced by
                  Capital Solutions ("CS"), etc.

            JJC   Telephone conference with S. Maples re:      $295.00     0.40      $118.00
                  possible use of A. Bibb as expert
                  witness, alternative for testimony
                  concerning capital v. loan issue.

           LME    Receive assignment from J.J. Callahan        $245.00     0.20        $49.00
                  re: meeting with A. Bibb to obtain
                  affidavit re: loans vs. capital
                  contributions.

           LME    Begin drafting Motion for Summary            $245.00     2.20      $539.00
                  Judgment as to Counts 1 and 3 of
                  Counterclaim.

2/6/2020    JJC   Travel to and from Birmingham for            $295.00     3.20           N/C
                  deposition of N. Reed.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54          Desc Main
                                Document     Page 42 of 67
                                                                                      Page 4 of 14
                                                                                 CALLAHAN PC
                                                                                  Date: 3/16/2020
                                                                             Invoice #: 54257.1-17


                                                              RATE/HR.    HOURS    AMOUNT
            JJC   Depose N. Reed of Capital Solutions,          $295.00     2.60    $767.00
                  defend examination by D. Kelly.

            JJC   Telephone conferences with S. Maples          $295.00     0.40      $118.00
                  and L. English re: N. Reed deposition
                  results, and with L.M. English re:
                  meeting with A. Bibb.

           LME    Review financial statements and FRCP          $245.00     0.30        $73.50
                  R. 26 re: expert disclosure requirements;
                  email correspondence with J.J. Callahan.

           LME    Meet with A. Bibb; report re: meeting         $245.00     0.90      $220.50
                  with A. Bibb to J.J. Callahan.

2/7/2020    JJC   Preliminary review of Patterson               $295.00     0.60      $177.00
                  deposition transcript in preparation for
                  motion for summary judgment as to
                  claim for declaratory judgment; email to
                  B. Roberts and S. Maples re: same;
                  message to L.M. English re: same.

            JJC   Direct redaction of deposition exhibits       $295.00     0.20        $59.00
                  for N. Reed deposition and review same;
                  email to court reporter re: same.

            JJC   Email to J. Moon re: his construction         $295.00     0.10        $29.50
                  contract file.

            JJC   Conference with L.M. English re:              $295.00     0.20        $59.00
                  preparation of motion for summary
                  judgment.

           LME    Conference with J.J. Callahan re: Motion      $245.00     0.30        $73.50
                  for Summary Judgment and email
                  correspondence re: deposition transcripts
                  and exhibits thereto.

2/8/2020    JJC   Review email from L.M. English re:            $295.00     0.10           N/C
                  draft motion for summary judgment;
                  reply.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54           Desc Main
                                Document     Page 43 of 67
                                                                                       Page 5 of 14
                                                                                  CALLAHAN PC
                                                                                   Date: 3/16/2020
                                                                              Invoice #: 54257.1-17


                                                               RATE/HR.    HOURS    AMOUNT
            LME   Review B. Patterson and M. Murray              $245.00     2.10    $514.50
                  deposition testimony for use in Motion
                  for Summary Judgment; work on
                  drafting motion.

2/9/2020    JJC   Review and begin revising draft of             $295.00     1.30      $383.50
                  motion for summary judgment, including
                  inserts.

            JJC   Revising motion for summary judgment;          $295.00     3.10      $914.50
                  conference with L.M. English re:
                  argument points and strategy; reread
                  Dixie Pellets opinion for reference in
                  motion re: debt to equity conversion
                  issue in squeeze-out.

            LME   Conference with J.J. Callahan re: Motion       $245.00     2.50      $612.50
                  for Summary Judgment argument;
                  revisions to same; additional research re:
                  declaratory judgment claim.

2/10/2020   JJC   Revising motion for summary judgment;          $295.00     3.70    $1,091.50
                  review L.M. English memo with
                  citations of authority re: Declaratory
                  Judgment Act applicable to Count II of
                  the Counterclaim; email to S. Maples re:
                  draft motion, etc.

            JJC   Revising motion; confer with L.M.              $295.00     2.20      $649.00
                  English re: alternative grounds for
                  dismissal of the declaratory judgment
                  claim.

            LME   Revising Motion for Summary                    $245.00     4.80    $1,176.00
                  Judgment; substitute standard of review,
                  add citations to depositions and case law;
                  discuss strategy with J.J. Callahan re:
                  declaratory judgment claim.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54            Desc Main
                                Document     Page 44 of 67
                                                                                      Page 6 of 14
                                                                                 CALLAHAN PC
                                                                                  Date: 3/16/2020
                                                                             Invoice #: 54257.1-17


                                                              RATE/HR.    HOURS    AMOUNT
2/11/2020   JJC   Telephone conference with S. Maples re:       $295.00     0.50    $147.50
                  impending AP and bankruptcy claims
                  deadlines for pretrial submissions and
                  meeting of counsel, etc.; telephone
                  message for D. Kelly; email to D. Kelly
                  re: impending deadlines, joint request to
                  move deadline for meeting of counsel;
                  email to S. Maples re: strategy for
                  further settlement initiative.

            JJC   Telephone conference with D. Kelly re:        $295.00     0.20        $59.00
                  bank documents in response to his
                  subpoena, etc.; email to S. Maples re:
                  same.

2/12/2020   JJC   Email to S. Maples re: impending              $295.00     0.20        $59.00
                  pretrial deadlines, response to
                  Defendant's Motion for Summary
                  Judgment, etc.

            JJC   Draft email to D. Kelly re: impending         $295.00     0.40      $118.00
                  deadlines, etc., proposed dates for
                  meeting of counsel; telephone
                  conference with S. Maples re: same, etc.

            JJC   Telephone conference with K. Bowen re:        $295.00     0.20        $59.00
                  affidavit, subject of same; email to S.
                  Maples re: same and meeting with B.
                  Roberts to address various matters.

            JJC   Email to J. Moon re: his contract file;       $295.00     0.10        $29.50
                  review reply.

            JJC   Email to B. Roberts re: our motion for        $295.00     0.20        $59.00
                  summary judgment, hearing on motions;
                  telephone conference with B. Roberts re:
                  same, etc.

            JJC   Review Order rescheduling pretrial            $295.00     0.20        $59.00
                  conference; telephone message for and
                  email to S. Maples re: same.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54           Desc Main
                                Document     Page 45 of 67
                                                                                     Page 7 of 14
                                                                                CALLAHAN PC
                                                                                 Date: 3/16/2020
                                                                            Invoice #: 54257.1-17


                                                            RATE/HR.     HOURS    AMOUNT
            LME   Conference with J.J. Callahan re: witness   $245.00      0.10     $24.50
                  and exhibit list.

2/13/2020   JJC   Email to C.E. Roote re: additions to         $295.00     0.10        $29.50
                  exhibit list.

            JJC   Extended telephone conference with D.        $295.00     0.70      $206.50
                  Kelly re: pretrial conference, scheduling
                  of pretrial matters, motion, and
                  settlement discussion; email to S. Maples
                  re: same.

            JJC   Revising witness and exhibit list with       $295.00     1.20      $354.00
                  reference to initial disclosures and
                  deposition exhibits, document
                  production.

2/14/2020   JJC   Identify and direct C.E. Roote re: Bates-    $295.00     0.10        $29.50
                  labelling of additional financial
                  statement for production and addition to
                  exhibit list.

            JJC   Assign L.M. English preparation of draft     $295.00     0.20        $59.00
                  response to Defendant's Motion for
                  Summary Judgment.

            JJC   Email to B. Patterson re: emails             $295.00     0.10        $29.50
                  exchanged with M. Murray and others
                  re: Exhibit 4 to his deposition; review
                  reply.

            JJC   Revising witness and exhibit list; direct    $295.00     0.60      $177.00
                  C.E. Roote to file and serve.

            JJC   Prepare for and meet with S. Maples and      $295.00     0.90      $265.50
                  B. Roberts re: status of proceedings,
                  evaluation for possible further settlement
                  negotiation, response to Defendant's
                  Motion for Summary Judgment, etc.;
                  email to D. Kelly re: settlement.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54          Desc Main
                                Document     Page 46 of 67
                                                                                        Page 8 of 14
                                                                                   CALLAHAN PC
                                                                                    Date: 3/16/2020
                                                                               Invoice #: 54257.1-17


                                                                RATE/HR.    HOURS    AMOUNT
            LME   Email correspondence with J.J. Callahan         $245.00     0.20     $49.00
                  re: preparation of draft response to
                  Defendant's Motion for Summary
                  Judgment.

2/15/2020   JJC   Review email from B. Patterson and              $295.00     0.20        $59.00
                  attached 8/27-28/2019 email exchange
                  between B. Patterson and M. Murray;
                  email to S. Maples re: significance of
                  same.

2/17/2020   JJC   Emails to S. Maples and L.M. English            $295.00     0.20        $59.00
                  re: newly produced B. Patterson email
                  exchange with M. Murray; review
                  replies; follow-up email to B. Patterson
                  re: prospectus and reply; email to D.
                  Kelly re: email produced by B.
                  Patterson.

            JJC   Follow-up email to J. Moon; review              $295.00     0.10        $29.50
                  reply and respond re: review of his
                  contract file.

            LME   Email correspondence with J.J. Callahan         $245.00     0.10        $24.50
                  re: B. Patterson's instructions from M.
                  Murray and matters related thereto.

2/18/2020   JJC   Draft affidavit for K. Bowen; fax to C.E.       $295.00     1.30      $383.50
                  Roote for same; email to K. Bowen re:
                  affidavit.

            JJC   Review and make revisions to K. Bowen           $295.00     0.20        $59.00
                  affidavit; direct C.E. Roote to transmit to
                  K. Bowen.

            JJC   Review email from K. Bowen re:                  $295.00     0.10        $29.50
                  affidavit; reply.

            JJC   Telephone conference with D. Kelly re:          $295.00     0.20        $59.00
                  pretrial submission, etc.; email to S.
                  Maples re: motion as to same.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54             Desc Main
                                Document     Page 47 of 67
                                                                                     Page 9 of 14
                                                                                CALLAHAN PC
                                                                                 Date: 3/16/2020
                                                                            Invoice #: 54257.1-17


                                                             RATE/HR.    HOURS    AMOUNT
            LME   Prepare preliminary draft response in        $245.00     2.10    $514.50
                  opposition to Defendant's Motion for
                  Summary Judgment; forward to J.J.
                  Callahan.

2/19/2020   JJC   Email to K. Bowen transmitting revised       $295.00     0.10        $29.50
                  affidavit; review reply message.

            JJC   Preliminary review of L.M. English draft     $295.00     0.40      $118.00
                  of response to Defendant's Motion for
                  Summary Judgment; email to L.M.
                  English re: same.

            JJC   Drafting additions to fact statement         $295.00     1.60      $472.00
                  (undisputed) and argument insertions to
                  response in opposition to Defendant's
                  Motion for Summary Judgment and
                  otherwise revising response; conference
                  with C.E. Roote re: insertions of
                  deposition exhibits and documents
                  (images) produced in discovery to
                  response.

            JJC   Telephone conference with B. Roberts.        $295.00     0.10        $29.50

            JJC   Email to D. Kelly re: Bates-labelled         $295.00     0.10        $29.50
                  email produced by B. Patterson, his
                  additional production of Patterson
                  documents.

            JJC   Meet with K. Bowen for execution of          $295.00     0.10        $29.50
                  affidavit.

            JJC   Draft, revise and meet with B. Roberts       $295.00     0.30        $88.50
                  for execution of affidavit.

            JJC   Revising response in opposition to           $295.00     2.40      $708.00
                  Defendant's Motion for Summary
                  Judgment; additions re: Roberts and
                  Bowen affidavit testimony; conference
                  with L.M. English re: revisions.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54          Desc Main
                                Document     Page 48 of 67
                                                                                     Page 10 of 14
                                                                                 CALLAHAN PC
                                                                                  Date: 3/16/2020
                                                                             Invoice #: 54257.1-17


                                                              RATE/HR.    HOURS    AMOUNT
            JJC   Preliminary review of additional              $295.00     0.20     $59.00
                  Patterson documents produced by D.
                  Kelly.

            LME   Work on revisions to response in              $245.00     3.30      $808.50
                  opposition to Motion for Summary
                  Judgment; conference with J.J. Callahan
                  re: same.

2/20/2020   JJC   Review draft Joint Motion to Modify           $295.00     0.30        $88.50
                  Scheduling order sent by C. Pereyda;
                  email to S. Maples re: proposed
                  revisions.

            JJC   Review S. Maples email with proposed          $295.00     0.30        $88.50
                  change to Joint Motion; revise motion;
                  email to C. Pereyda re: revised motion.

            JJC   Review revisions proposed by D. Kelly;        $295.00     0.10        $29.50
                  reply email to C. Pereyda.

            JJC   Drafting portion of response addressing       $295.00     1.70      $501.50
                  asserted undisputed facts in Defendant's
                  Motion for Summary Judgment with
                  reference to deposition testimony of B.
                  Roberts, M. Murray and exhibits thereto.

            JJC   Additional revisions to fact statement in     $295.00     1.80      $531.00
                  response; conference with L.M. English
                  re: same; revisions to argument.

            JJC   Review and final revision of response.        $295.00     0.50      $147.50

            LME   Work on final revisions to response in        $245.00     2.30      $563.50
                  opposition to Motion for Summary
                  Judgment; conference with J.J. Callahan
                  re: same; final check of citations and
                  insert same as needed.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54           Desc Main
                                Document     Page 49 of 67
                                                                                    Page 11 of 14
                                                                                CALLAHAN PC
                                                                                 Date: 3/16/2020
                                                                            Invoice #: 54257.1-17


                                                             RATE/HR.    HOURS    AMOUNT
2/21/2020   JJC   Review Defendant's response to our           $295.00     0.70    $206.50
                  Motion for Summary Judgment;
                  telephone conference with S. Maples re:
                  bankruptcy issues raised in reply.

            JJC   Review Order revising schedule for           $295.00     0.10        $29.50
                  meeting of counsel and submission of
                  proposed Pretrial Order.

            JJC   Further review of Defendant's response       $295.00     0.50      $147.50
                  to our Motion for Summary Judgment;
                  email to S. Maples re: approach to reply
                  for argument at hearing.

            JJC   Prepare objections to Defendant's            $295.00     0.50      $147.50
                  witnesses (by deposition) with reference
                  to FRCP 32(a), and exhibits.

2/22/2020   JJC   Preliminary review of Defendant's reply      $295.00     0.40      $118.00
                  to our response to Defendant's Motion
                  for Summary Judgment.

            LME   Review M. Murray's response to Motion        $245.00     0.30        $73.50
                  for Summary Judgment on
                  Counterclaim; email correspondence
                  with J.J. Callahan re: same.

2/23/2020   JJC   Email to K. Bowen re: Murray affidavit.      $295.00     0.10        $29.50

            JJC   Additional review of Defendant's reply;      $295.00     0.30        $88.50
                  email to S. Maples re: reference therein
                  to inadmissible settlement discussions.

            JJC   Review and reply to L.M. English email       $295.00     0.10        $29.50
                  with comments on Defendant's reply.

2/24/2020   JJC   Review and reply to S. Maples email re:      $295.00     0.10        $29.50
                  possible motion to strike Defendant's
                  reference to inadmissible settlement
                  discussion.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54          Desc Main
                                Document     Page 50 of 67
                                                                                   Page 12 of 14
                                                                               CALLAHAN PC
                                                                                Date: 3/16/2020
                                                                           Invoice #: 54257.1-17


                                                            RATE/HR.    HOURS    AMOUNT
            JJC   Telephone conference with B. Roberts        $295.00     0.10     $29.50
                  re: hearing.

            JJC   Attend hearing on summary judgment          $295.00     0.70      $206.50
                  motions and pretrial conference; post-
                  hearing conference with M. Murray
                  counsel.

            JJC   Conference call with B. Roberts and S.      $295.00     0.40      $118.00
                  Maples re: results of hearing, matters
                  remaining for trial, possible further
                  settlement negotiations, strategy, etc.

            JJC   Email to S. Maples re: Moon documents,      $295.00     0.10        $29.50
                  etc.; email to J. Moon re: file review.

2/25/2020   JJC   Meet briefly with J. Moon; review Moon      $295.00     1.90      $560.50
                  Construction contract file and request
                  copies of documents; telephone
                  conferences with S. Maples re: matters
                  related to Murray bankruptcy claim,
                  Moon documents.

            JJC   Meeting with B. Roberts and S. Maples       $295.00     0.70      $206.50
                  re: summary judgments granted,
                  procedure and strategy for moving
                  forward, renewed settlement initiative,
                  etc.; follow-up conference with S.
                  Maples.

2/26/2020   JJC   Email to S. Maples re: copies of Moon       $295.00     0.10        $29.50
                  Construction documents delivered.

2/27/2020   JJC   Email to A. Drake, Moon Construction,       $295.00     0.10        $29.50
                  re: original contract for B&B
                  construction; review reply and copy of
                  contract; forward to S. Maples.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54         Desc Main
                                Document     Page 51 of 67
                                                                                       Page 13 of 14
                                                                                   CALLAHAN PC
                                                                                    Date: 3/16/2020
                                                                               Invoice #: 54257.1-17


                                                                RATE/HR.    HOURS    AMOUNT
              JJC   Telephone conferences with B. Roberts'        $295.00     0.30     $88.50
                    daughter, S. Maples and B. Roberts re:
                    new cancer diagnosis and upcoming in-
                    patient chemo treatment at Vanderbilt
                    Medical Center, motion to continue trial;
                    review letter from Vanderbilt physician
                    re: treatment.

              JJC   Review motion to continue trial.              $295.00     0.10           N/C

2/28/2020     JJC   Review Order setting hearing on Motion        $295.00     0.10        $29.50
                    to Continue Trial; email to S. Maples.

              JJC   Revising witness and exhibit list; email      $295.00     0.40      $118.00
                    to S. Maples re: same.

              JJC   Telephone conference with S. Maples re:       $295.00     0.20        $59.00
                    witness and exhibit list, Pretrial Order,
                    etc.

              JJC   Email to S. Maples re: M. Murray              $295.00     0.20        $59.00
                    decision whether to voluntarily dismiss
                    counterclaims; telephone conference
                    with S. Maples re: same, ramifications
                    for proceeding, agreement with D. Kelly
                    to defer pretrial submissions.

              JJC   Telephone conference with B. Roberts          $295.00     0.20        $59.00
                    re: treatment plan vis-à-vis availability
                    for trial; email to S. Maples re: same.


TOTAL FEES:                                                                          $22,032.00

EXPENSES:
2/5/2020            16 color copies                                                      $12.38
2/5/2020            Invoice for services of Mediator, B. Rice                           $950.00
2/7/2020            Invoice for Transcript of Deposition of                             $692.10
                    Bryan Patterson
2/13/2020           Invoice for Transcript of Deposition of                             $695.40
                    Nicole Reed of Capital Solutions




    Case 18-83442-CRJ7      Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54           Desc Main
                                  Document     Page 52 of 67
                                                                                          Page 14 of 14
                                                                                      CALLAHAN PC
                                                                                       Date: 3/16/2020
                                                                                  Invoice #: 54257.1-17
PREVIOUS BALANCE:
1/31/2020       54,257.11 (partial), 54,257.1-12,                                       $46,424.00
                54,257.1-13, 54,257.1-14 , 54,257.1-15
                and 54,267.1-16
2/13/2020       Payment Received - Thank You!                                          ($2,363.00)


TOTAL AMOUNT:                                                                           $68,442.88

                          *** Please make checks payable to CALLAHAN PC ***




                                    TIMEKEEPER SUMMARY

JJC         John J. Callahan, Jr.         Shareholder          55.5 hours $295.00/hour $16,372.50
                                                                3.7 hours No Charge          N/C
LME         Lisa M. English               Of Counsel           23.1 hours $245.00/hour  $5,659.50




      Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54          Desc Main
                                      Document     Page 53 of 67
                     IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                          )
                                                   )
   ROBERTS, WILLIAM BARRIER                        ) CASE NO. 18-83442-CRJ11
   SSN: XXX-XX-9314                                ) CHAPTER 11
                                                   )
       Debtor.                                     )



                          FOURTEENTH FEE NOTICE OF
                  CALLAHAN PC, SPECIAL COUNSEL FOR THE DEBTOR

        1.       Name of Applicant: Callahan PC
        2.       Date Application for Employment was filed: 2/04/2019
        3.       Date of Order Authorizing Employment: 02/21/2019
        4.       Professional Services Provided to: Debtor
        5.       Period for which Compensation is Sought: 3/01/2020 – 3/31/2020 (see monthly
                 billing statement attached hereto as Exhibit “A”)
        6.       Amount of Fees Sought: $506.00; Reimbursable Expenses: $420.00
        7.       The aggregate amount of fees and expenses allowed to date per the Court’s Order
                 dated February 15, 2019 [Dkt. No. 51], and per Court’s Orders dated July 8, 2019
                 [Dkt. No. 129], October 3, 2019 [Dkt. No. 201] and December 20, 2019 [Dkt. No.
                 280): $101,685.08.
 Dated: April 14, 2020.


        The undersigned Affiant, have been duly sworn, certifies that I, John J. Callahan, Jr., am

 the person signing and certifying matters contained within this Fee Notice. All matters set forth

 herein are true and correct to the best of my knowledge, information and belief.

        And further the Affiant says not.


                                                        /s/John J. Callahan, Jr.
                                                      John J. Callahan, Jr.
                                                      jcallahan@callahanpc.com


                                                  1

Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54              Desc Main
                                Document     Page 54 of 67
       SWORN TO AND SUBSCRIBED before me by John J. Callahan, Jr. on April 14, 2020.


                                               /s/Catherine E. Roote
                                              Notary Public, Alabama State at Large
                                              My Commission Expires: 4/18/2023




 OF COUNSEL:

 CALLAHAN PC
 301 Washington St. NW, Ste. 301
 Huntsville, AL 35801
 (256) 382-5180 – Telephone
 (256) 704-0165 – Facsimile




                                          2

Case 18-83442-CRJ7     Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54        Desc Main
                             Document     Page 55 of 67
                                 CERTIFICATE OF SERVICE

         I hereby certify that I have on this date served a true and correct copy of the Fourteenth
 Fee Notice with attached Exhibit “A” upon the following either by U.S. Mail, properly addressed,
 or electronic mail on this 14th day of April 2020.

 Richard Blythe
 Bankruptcy Administrator
 P.O. Box 3045
 Decatur, AL 35602
 richard_blythe@alnba.uscourts.gov

 All parties requesting notice

 20 Largest Creditors via US Mail

                                                       /s/John J. Callahan, Jr.
                                                     John J. Callahan, Jr.




                                                 3

Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54               Desc Main
                                Document     Page 56 of 67
                                         CALLAHAN PC
                                     A Professional Corporation
                                         Attorneys at Law
                                        Post Office Box 2564
                                      Huntsville, Alabama 35804
                                     Telephone: (256) 382-5180


                                                                               Date: 4/14/2020
                                                                               Invoice #: 54,257.1-18
Mr. Bill Roberts
3316 Ohara Rd. SW
Huntsville, AL 35801

RE:         Dispute with Melanie and Rhett Murray Concerning Bullet & Barrel, LLC
            Our File No.: 54,257.1

                                                                   RATE/HR.        HOURS       AMOUNT
3/3/2020       JJC     Assign research to L.M. English: appeal       $295.00         0.10        $29.50
                       deadline.

               JJC     Draft email to S. Maples re: potential        $295.00            0.70      $206.50
                       appeal issues; conference with L.M.
                       English re: same; revise and send email.

              LME      Research re: deadline to appeal               $245.00            0.50      $122.50
                       Summary Judgment Order; conference
                       with J.J. Callahan re: strategy with
                       respect to same.

3/4/2020       JJC     Telephone conference with B. Roberts          $295.00            0.20       $59.00
                       re: no appeal; review reply email from S.
                       Maples re: same.

3/15/2020      JJC     Review B&B financial statements for           $295.00            0.20       $59.00
                       December 2019 and January and
                       February 2020; email to B. Roberts and
                       S. Maples re: same.

3/24/2020      JJC     Message to B. Roberts.                        $295.00            0.10            N/C

3/27/2020      JJC     Email to S. Maples re: B. Roberts             $295.00            0.10       $29.50
                       treatment status, etc..



                                          EXHIBIT "A"
      Case 18-83442-CRJ7       Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54                 Desc Main
                                     Document     Page 57 of 67
                                                                                             Page 2 of 2
                                                                                      CALLAHAN PC
                                                                                       Date: 4/14/2020
                                                                                  Invoice #: 54257.1-18



TOTAL FEES:                                                                                 $506.00

EXPENSES:
3/1/2020               Bryan Patterson Inv. No. 2386                                        $420.00

PREVIOUS BALANCE:
3/31/2020       54,257.1-11 (partial), 54,257.1-12,                                      $68,442.88
                54,257.1-13, 54,257.1-14 , 54,257.1-15,
                54,257.1-16, and 54,257.1-17


TOTAL AMOUNT:                                                                            $69,368.88

                          *** Please make checks payable to CALLAHAN PC ***




                                    TIMEKEEPER SUMMARY

JJC         John J. Callahan, Jr.         Shareholder           1.3 hours $295.00/hour      $383.50
                                                                0.1 hours No Charge            N/C
LME         Lisa M. English               Of Counsel            0.5 hours $245.00/hour      $122.50




      Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54          Desc Main
                                      Document     Page 58 of 67
                     IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                          )
                                                   )
   ROBERTS, WILLIAM BARRIER                        ) CASE NO. 18-83442-CRJ11
   SSN: XXX-XX-9314                                ) CHAPTER 11
                                                   )
       Debtor.                                     )


                            FIFTEENTH FEE NOTICE OF
                  CALLAHAN PC, SPECIAL COUNSEL FOR THE DEBTOR

        1.       Name of Applicant: Callahan PC
        2.       Date Application for Employment was filed: 2/04/2019
        3.       Date of Order Authorizing Employment: 02/21/2019
        4.       Professional Services Provided to: Debtor
        5.       Period for which Compensation is Sought: 4/01/2020 – 4/30/2020 (see monthly
                 billing statement attached hereto as Exhibit “A”)
        6.       Amount of Fees Sought: $4,838.00; Reimbursable Expenses: $0.00
        7.       The amount of fees and expenses approved to date per the Court’s Orders dated
                 July 8, 2019 [Dkt. No. 129], October 3, 2019 [Dkt. No. 201] and December 20,
                 2019 [Dkt. No. 280): $71,524.95
        8.       The amount of fees and expenses allowed to date per the Court’s Order dated
                 February 15, 2019 [Dkt. No. 51] but not yet approved: $30,982.93

 Dated: May 15, 2020.

        The undersigned Affiant, have been duly sworn, certifies that I, John J. Callahan, Jr., am

 the person signing and certifying matters contained within this Fee Notice. All matters set forth

 herein are true and correct to the best of my knowledge, information and belief.

        And further the Affiant says not.

                                                         /s/John J. Callahan, Jr.
                                                       John J. Callahan, Jr.
                                                       jcallahan@callahanpc.com



                                                   1

Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54              Desc Main
                                Document     Page 59 of 67
       SWORN TO AND SUBSCRIBED before me by John J. Callahan, Jr. on May 15, 2020.


                                              /s/Catherine E. Roote
                                             Notary Public, Alabama State at Large
                                             My Commission Expires: 4/18/2023




 OF COUNSEL:

 CALLAHAN PC
 301 Washington St. NW, Ste. 301
 Huntsville, AL 35801
 (256) 382-5180 – Telephone
 (256) 704-0165 – Facsimile




                                         2

Case 18-83442-CRJ7     Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54       Desc Main
                             Document     Page 60 of 67
                                  CERTIFICATE OF SERVICE

         I hereby certify that I have on this date served a true and correct copy of the Fifteenth Fee
 Notice with attached Exhibit “A” upon the following either by U.S. Mail, properly addressed, or
 electronic mail on this 15th day of May 2020.

 Richard Blythe
 Bankruptcy Administrator
 P.O. Box 3045
 Decatur, AL 35602
 richard_blythe@alnba.uscourts.gov

 All parties requesting notice

 20 Largest Creditors via US Mail

                                                         /s/John J. Callahan, Jr.
                                                       John J. Callahan, Jr.




                                                  3

Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54                  Desc Main
                                Document     Page 61 of 67
                                          CALLAHAN PC
                                      A Professional Corporation
                                          Attorneys at Law
                                         Post Office Box 2564
                                       Huntsville, Alabama 35804
                                      Telephone: (256) 382-5180


                                                                               Date: 5/15/2020
                                                                               Invoice #: 54,257.1-19
Mr. Bill Roberts
3316 Ohara Rd. SW
Huntsville, AL 35801

RE:         Dispute with Melanie and Rhett Murray Concerning Bullet & Barrel, LLC
            Our File No.: 54,257.1

                                                                   RATE/HR.        HOURS       AMOUNT
4/3/2020       JJC     Review Murray motion to lift automatic        $295.00         1.00       $295.00
                       stay to dilute Roberts' interest and
                       motion for expedited hearing.

4/4/2020       JJC     Preparing email to S. Maples re:              $295.00            0.40      $118.00
                       preliminary comments re: opposition to
                       motion to lift stay; forward previous
                       emails re: case authorities outlining
                       possible alternative relief available and
                       strategy.

4/6/2020       JJC     Finalize email to S. Maples.                  $295.00            0.10       $29.50

               JJC     Review portions of counterclaim, our          $295.00            0.50      $147.50
                       motion for summary judgment and
                       Murray response pertinent to Section
                       10.10(b) of B&B Agreement at issue in
                       Motion for Relief from Stay; email to S.
                       Maples re: same, res judicata.

               JJC     Listen to audio recording of 2/24             $295.00            0.60      $177.00
                       summary judgment hearing for pertinent
                       portion to quote in opposition; email to
                       S. Maples re: same.




                                           EXHIBIT "A"
      Case 18-83442-CRJ7       Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54                 Desc Main
                                     Document     Page 62 of 67
                                                                                          Page 2 of 6
                                                                                   CALLAHAN PC
                                                                                    Date: 5/15/2020
                                                                               Invoice #: 54257.1-19


                                                                RATE/HR.    HOURS     AMOUNT
            JJC   Review Murray affidavit exhibits,               $295.00     0.10      $29.50
                  calculation in motion for relief from stay.

4/13/2020   JJC   Email to S. Maples re: additional               $295.00     0.30        $88.50
                  argument re: damage to Roberts from
                  relief requested by Murray.

4/15/2020   JJC   Review email from S. Maples re:                 $295.00     0.40       $118.00
                  Patterson calculation; email to S. Maples
                  re: same, Patterson exchanges of email
                  with M. Murray re: same, etc.

            JJC   Review draft response to Murray motion          $295.00     0.40       $118.00
                  to lift stay; email to S. Maples re: issue
                  preclusion and law of case arising from
                  unappealed, final summary judgment as
                  to Counterclaim Count III.

            JJC   Revising response to motion to lift stay.       $295.00     1.00       $295.00

4/16/2020   JJC   Continue revising response to motion to         $295.00     0.70       $206.50
                  lift stay.

            JJC   Complete proposed revisions to response         $295.00     1.50       $442.50
                  to motion for relief from stay; email to S.
                  Maples re: same, additional record
                  excerpt needed.

            JJC   Telephone conference with S. Maples re:         $295.00     0.20        $59.00
                  response issues; assign C.E. Roote to
                  transcribe pertinent portion of Summary
                  Judgment hearing - Judge's
                  announcement of ruling.

            JJC   Review transcription of portion of              $295.00     0.20        $59.00
                  Summary Judgment hearing: Court's
                  announcement of ruling; email to S.
                  Maples re: same.

            JJC   Read finalized and filed response to            $295.00     0.10        $29.50
                  motion to lift stay.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54             Desc Main
                                Document     Page 63 of 67
                                                                                         Page 3 of 6
                                                                                  CALLAHAN PC
                                                                                   Date: 5/15/2020
                                                                              Invoice #: 54257.1-19


                                                               RATE/HR.    HOURS     AMOUNT
4/19/2020   JJC   Review Murray/B&B Reply to Response            $295.00     1.00     $295.00
                  to motion to lift stay and Patterson
                  affidavit; email to S. Maples with
                  comments in preparation for argument.

4/20/2020   JJC   Telephone conference with S. Maples in         $295.00     0.20        $59.00
                  preparation for hearing/status
                  conference; review notes in preparation
                  for same.

            JJC   Attend telephonic hearing on Murray            $295.00     1.20       $354.00
                  motion to lift stay and status conference;
                  post-hearing telephone conference with
                  S. Maples as to settlement strategy, etc.

            JJC   Exchange messages re: scheduling               $295.00     0.10            N/C
                  conference call with opposing counsel.

4/21/2020   JJC   Review mediation subfile; email to S.          $295.00     0.60       $177.00
                  Maples re: comments concerning
                  renewed settlement negotiations,
                  possible mediation.

            JJC   Review Order rescheduling trial and            $295.00     0.20        $59.00
                  pretrial conferences and submissions;
                  suspense deadlines.

            JJC   Telephone conference with S. Maples re:        $295.00     0.20        $59.00
                  PPP available to B&B based on payroll;
                  review forwarded B&B financial
                  statements to S. Maples.

            JJC   Conference call with D. Kelly and C.           $295.00     1.00       $295.00
                  Pereyda re: settlement; telephone
                  conference with S. Maples re: same,
                  further details.

4/22/2020   JJC   Email to S. Maples with further                $295.00     0.20        $59.00
                  comments re: settlement issues and
                  strategy.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54            Desc Main
                                Document     Page 64 of 67
                                                                                         Page 4 of 6
                                                                                  CALLAHAN PC
                                                                                   Date: 5/15/2020
                                                                              Invoice #: 54257.1-19
                                                               RATE/HR.    HOURS     AMOUNT
            JJC   Exchange messages with S. Maples re:           $295.00     0.10        N/C
                  scheduling call.

            JJC   Telephone conference with S. Maples re:        $295.00     0.30        $88.50
                  settlement issues and strategy.

4/23/2020   JJC   Telephone conference with S. Maples re:        $295.00     0.30        $88.50
                  outlining settlement offer; email to S.
                  Maples re: issues arising from transfer of
                  membership interest subject to
                  contingency.

            JJC   Draft interoffice memo to S. Maples            $295.00     1.00       $295.00
                  outlining settlement; revise same.

4/24/2020   JJC   Telephone conference with S. Maples re:        $295.00     0.40       $118.00
                  settlement issues.

            JJC   Exchange email with opposing counsel           $295.00     0.10            N/C
                  re: settlement conference.

            JJC   Telephone conference with S. Maples re:        $295.00     0.10        $29.50
                  strategy for settlement conference call.

            JJC   Conference call with D. Kelly, C.              $295.00     0.30        $88.50
                  Pereyda and S. Maples re: settlement;
                  follow-up telephone conference with S.
                  Maples.

            JJC   Review S. Maples exchange of email             $295.00     0.10            N/C
                  with opposing counsel re: counter-
                  proposal.

4/25/2020   JJC   Return telephone message for S. Maples;        $295.00     0.30        $88.50
                  telephone conference with S. Maples re:
                  Murray counter-bracket, possible
                  response; follow-up email to S. Maples
                  with assessment of Murray proposal,
                  further comment re: possible response.




    Case 18-83442-CRJ7    Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54            Desc Main
                                Document     Page 65 of 67
                                                                                            Page 5 of 6
                                                                                     CALLAHAN PC
                                                                                      Date: 5/15/2020
                                                                                 Invoice #: 54257.1-19


                                                                  RATE/HR.    HOURS     AMOUNT
4/27/2020     JJC   Email to S. Maples with alternative             $295.00     0.60     $177.00
                    settlement offer; telephone conference
                    with S. Maples re: same, alternatives
                    available to safeguard Roberts' interest in
                    absence of settlement; follow-up email to
                    S. Maples.

              JJC   Telephone conference with S. Maples re:         $295.00     0.60       $177.00
                    settlement; conference call with S.
                    Maples and B. Roberts re: settlement;
                    follow-up telephone conference with S.
                    Maples.

4/28/2020     JJC   Telephone conference with S. Maples re:         $295.00     0.10        $29.50
                    settlement counteroffer; review S.
                    Maples email to D. Kelly re: offer.

              JJC   Telephone conference with S. Maples re:         $295.00     0.10        $29.50
                    D. Kelly response to counteroffer.

              JJC   Telephone conference with S. Maples             $295.00     0.10        $29.50
                    and B. Roberts re: settlement.

              JJC   Telephone conference with S. Maples re:         $295.00     0.10        $29.50
                    settlement negotiations.

4/30/2020     JJC   Email to S. Maples re: status of                $295.00     0.10            N/C
                    settlement negotiations; review reply.

TOTAL FEES:                                                                              $4,838.00


PREVIOUS BALANCE:
3/31/2020       54,257.11 (partial), 54,257.1-12,                                      $69,368.88
                54,257.1-13, 54,257.1-14 , 54,257.1-15,
                54,257.1-16, 54,257.1-17 and 54,257.1-
                18
4/2/2020        Payment Received - Thank You!                                            ($420.00)

TOTAL AMOUNT:                                                                          $73,786.88

                       *** Please make checks payable to CALLAHAN PC ***



    Case 18-83442-CRJ7      Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54             Desc Main
                                  Document     Page 66 of 67
                                                                                         Page 6 of 6
                                                                                  CALLAHAN PC
                                                                                   Date: 5/15/2020
                                                                              Invoice #: 54257.1-19




                                    TIMEKEEPER SUMMARY

JJC         John J. Callahan, Jr.        Shareholder       16.4 hours $295.00/hour    $4,838.00
                                                            0.5 hours No Charge            N/C




      Case 18-83442-CRJ7        Doc 426 Filed 10/14/20 Entered 10/14/20 11:36:54      Desc Main
                                      Document     Page 67 of 67
